              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                            2:06 CR 26

UNITED STATES OF AMERICA                 )
                                         )
     v.                                  )            ORDER
                                         )
KEVIN JACOB HOLLAND,                     )
                                         )
                 Defendant.              )
____________________________________     )

     This matter came before the Court on March 11, 2020 for a hearing on

the Motion for Attorney Status Conference (Doc. 96) filed by defense counsel

Frank A. Abrams and a pro se letter (Doc. 97) submitted by Defendant.

Assistant United States Attorney Daniel Bradley appeared for the

Government. Mr. Abrams appeared with Defendant.

I.   Relevant Procedural Background

     On January 6, 2020, a Petition for Warrant for Offender Under

Supervision (Doc. 88) was issued for Defendant.

     Defendant made his initial appearance on January 10, 2020 at which

time he requested the appointment of counsel, which request was allowed. The

case was assigned to Mr. Abrams that day. The Government moved for pretrial

detention. A preliminary revocation hearing and a detention hearing were

scheduled for January 13, 2020.
      On January 13, 2020, Defendant waived his right to a preliminary

revocation hearing and did not challenge the Government’s motion for

detention at that time.

      On March 5, 2020, a notice was issued scheduling Defendant’s final

revocation hearing for March 19, 2020.

      On March 9, 2020, Mr. Abrams filed his Motion for Attorney Status

Conference. Defendant’s pro se letter was filed the same day. The Court will

construe Defendant’s letter as a motion requesting the appointment of new

counsel pursuant to Local Criminal Rule 47.1 (g) (“Letter-Motion”).

II.   Discussion and Order

      At the beginning of the hearing, Defense counsel stated that he had been

surprised by Defendant’s request for new representation and, because he was

unsure what Defendant would say when questioned by the Court about these

matters, requested that further proceedings be conducted in a closed setting.

The Government did not object. Thereafter, the courtroom was closed and the

record was sealed.1

      The undersigned then heard further from defense counsel. In summary,

defense counsel advised that there was some friction between himself and

Defendant at the time of Defendant’s detention hearing, which appeared to be



1Matters raised during the sealed portion of the hearing are referenced in this Order
only to the extent they are necessary for the memorialization of the Court’s ruling.
                                         2
related primarily to a reference Defendant’s mother made to Defendant’s

mental status.2 Subsequently, however, Mr. Abrams believed that he and

Defendant were getting along well. He advised that he has spoken with

Defendant’s appellate counsel.3 He also described contacts he has had with

Defendant’s mother and girlfriend, and stated that he was happy to continue

representing Defendant.

         The Court then inquired of Defendant. For his part, Defendant took issue

with defense counsel’s statements regarding coordination with Defendant’s

appellate counsel and the alleged statement by Defendant’s mother regarding

Defendant’s mental status.4 Defendant further alleged that defense counsel

had been unwilling to speak with him, his mother, and/or his girlfriend on

certain occasions, though later admitted that some communications had taken

place.

         Following the Court’s inquiry of Defendant, defense counsel stated that

while much of what Defendant had relayed came as a surprise to him, in light



2Defense counsel advised that he has no concerns regarding Defendant's competency
and does not request that Defendant be evaluated for that purpose.
3 Defendant has an appellate case pending and is represented by separate counsel
in that appeal.

4The undersigned makes no findings and expresses no opinion regarding the differing
versions of this issue, though notes that a mental health condition was included in a
previous revocation judgment that was filed on March 4, 2019 (Doc. 78).


                                         3
of Defendant’s level of dissatisfaction, Mr. Abrams no longer felt comfortable

proceeding as counsel for Defendant. He therefore made an oral motion to

withdraw.

      The courtroom and the record were then unsealed. The Government took

no position with regard to the pending motions.5

      In considering the Withdrawal Motions, the Court has taken into

account the following factors: 1) the timeliness of the motions; 2) the reasons

given by defense counsel and Defendant as to why Mr. Abrams’ representation

of Defendant should not continue; and 3) whether the conflict between

Defendant and Mr. Abrams is so great that it has resulted in a total lack of

communication preventing an adequate defense. See United States v. Gallop,

838 F.2d 105, 108 (4th Cir. 1988).

      As to timeliness, the record indicates that Mr. Abrams has responded

promptly to concerns raised by Defendant. Defendant’s Letter-Motion is dated

Wednesday, March 4.6 The notice of Defendant’s final supervised release

hearing was issued on Thursday, March 5. Mr. Abrams met with Defendant in

the Swain County Jail on Friday, March 6. The Motion for Attorney Status




5For ease of reference, Mr. Abrams’ oral motion to withdraw and Defendant’s Letter-
Motion (Doc. 97) will be referred to collectively as the “Withdrawal Motions.”

6The date is shown as March 4, 2019, which the undersigned assumes should be
2020.
                                        4
Conference states that, at that time, Mr. Abrams had not seen Defendant’s

Letter-Motion and that counsel knew of no grounds upon which for him to file

a motion to withdraw. Nonetheless, he proactively filed the Motion for Attorney

Status Conference to request a hearing. That filing occurred the next business

day, Monday, March 9, when Defendant’s Letter-Motion was also received and

filed, which was 10 days before his final revocation hearing.

      Further, it does not appear that Defendant’s Letter-Motion was filed in

order to delay his final revocation hearing; the letter is dated the day before

the notice for the final revocation hearing was issued.

      Under these circumstances, and noting that the violation conduct alleged

in the Petition does not appear to be complex, the undersigned finds this factor

to be neutral or somewhat in favor of allowing the Withdrawal Motions. See

United States v. Blackledge, 751 F.3d 188, 194, 197 (4th Cir. 2014) (initial

motion to withdraw made slightly three weeks before trial was timely; timing

of second motion filed only three days before trial somewhat favored denial);

United States v. Jennette, 387 Fed. Appx. 303, 307 (4th Cir. 2010) (motion to

substitute counsel filed two weeks before sentencing hearing was timely).

      With respect to the second factor, Defendant’s objections to Mr. Abrams’

continued representation appear to be based primarily on communication

issues (both as to alleged miscommunications/misstatements and alleged lack

of communication). The information provided, however, indicates that

                                       5
communication has taken place. Mr. Abrams advised that he has spoken with

Defendant, Defendant’s mother, Defendant’s girlfriend, and Defendant’s

appellate counsel. Defendant acknowledges in person meetings with defense

counsel as well as some communication via telephone and/or text messages

between Mr. Abrams and Defendant and/or Defendant’s girlfriend. He also

appears to acknowledge that Mr. Abrams has communicated with his appellate

counsel, though contends that Mr. Abrams’ description of those discussions is

incorrect. This factor favors denial of the Withdrawal Motions.

      With respect to the third factor, the breakdown of the relationship has

been significant, as perhaps best reflected by the fact that defense counsel’s

position evolved over the course of the hearing to the point that Mr. Abrams

made an oral request to withdraw. This factor supports allowing the

Withdrawal Motions.

      In sum, the underlying reasons for the disagreements between counsel

and Defendant would not normally be insurmountable. Further, the

undersigned is not persuaded that Mr. Abrams does not have, as Defendant

suggests, Defendant’s best interests in mind. To the contrary, it appears that

Mr. Abrams has been engaged and active with his representation of Defendant;

by way of example, as noted above, Mr. Abrams filed the Motion for Attorney

Status Conference immediately upon becoming aware of Defendant’s desire for



                                      6
new counsel, notwithstanding that Defendant did not provide Mr. Abrams with

a copy of his Letter-Motion.

      However, having heard from Mr. Abrams and Defendant and having

observed their interactions in open court, it is apparent that there has been a

breakdown of communication and trust of sufficient magnitude that new

counsel should be appointed for the remainder of this matter.

      IT IS THEREFORE ORDERED THAT:

            1. The Motion for Attorney Status Conference (Doc. 96) is

               GRANTED.

            2. Mr. Abrams’ oral motion to withdraw and Defendant’s Letter-

               Motion (Doc. 97) are GRANTED, and Mr. Abrams is

               WITHDRAWN as attorney of record for Defendant.

            3. The Federal Defender’s Office is DIRECTED to assign new

               counsel for Defendant forthwith.

                                 Signed: March 13, 2020




                                        7
